MCDONALD, J.,
concurring in part and dissenting in part. I concur with part I of the majority opinion and dissent from part II of the majority opinion.
I
As to the defendant’s claim that he was denied a fair trial, addressed by the majority in part II of its opinion, I join part I of Justice Berdon’s dissent and would order a new trial. As the majority states, “the propriety of the trial court’s denial of the [jurors’] request is doubtful.” Upon review of the record, I cannot find that the error implicating the constitutional right to trial by jury was harmless beyond a reasonable doubt. See, e.g., Chapman v. California, 386 U.S. 18, 22-24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); State v. Webb, 238 Conn. 389, 482, 680 A.2d 147 (1996); State v. Cavell, 235 Conn. 711, 720, 670 A.2d 261 (1996).
II
I concur with part I of the majority opinion. I only wish to add that I would reach the issue of whether the defendant’s question, “[w]hat about a public defender,” was a request for counsel requiring the police to cease questioning under Davis v. United States, 512 U.S. 452, 114 S. Ct. 2350, 129 L. Ed. 2d 362 (1994), and Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). The defendant’s question was, as the trial court properly found, nothing more than a request for information. Under the circumstances, a reasonable officer objectively could not have understood that the defendant was or might have been invoking the right to counsel. Cf. State v. Anonymous, 240 Conn. 708, 722-24, 694 A.2d 766 (1997).
*442In Davis v. United States, supra, 512 U.S. 458-59, the United States Supreme Court held that, unless a suspect unambiguously requests counsel, the police are not required to stop questioning under Miranda. In Davis, the court also held that Miranda did not require the police to clarify an equivocal request for counsel. Id., 461-62. Without reference to the state constitution, we followed Davis in State v. Anonymous, supra, 240 Conn. 723 & n.16.
The defendant asks this court to add a new layer to Miranda, governing the request for counsel under the state constitution. He argues that, pursuant to article first, § 8, of the constitution of Connecticut, police officers should be required to clarify a suspect’s equivocal request for counsel. The court in Miranda, however, eschewed any federal constitutional basis for the contents of Miranda warnings. See, e.g., Michigan v. Tucker, 417 U.S. 433, 444, 94 S. Ct. 2357, 41 L. Ed. 2d 182 (1974). The United States Supreme Court stated in Miranda: “It is impossible for us to foresee the potential alternatives for protecting the privilege which might be devised by Congress or the States in the exercise of their creative rule-making capacities. Therefore we cannot say that the Constitution necessarily requires adherence to any particular solution for the inherent compulsions of the interrogation process as it is presently conducted. Our decision in no way creates a constitutional straitjacket which will handicap sound efforts at reform, nor is it intended to have this effect. We encourage Congress and the States to continue then-laudable search for increasingly effective ways of protecting the rights of the individual while promoting efficient enforcement of our criminal laws.” Miranda v. Arizona, supra, 384 U.S. 467.1
*443The United States Supreme Court explicitly limits Miranda's dictates to unambiguous requests for counsel to avoid exactly the kind of instant hair splitting analysis and parsing of conversations the defendant would have Connecticut law require. To do otherwise would only lead to the difficulties illustrated by the defendant’s argument that this court should conclude that the defendant’s question was an unambiguous request for counsel, or, in the alternative, conclude that the question was an equivocal request for counsel requiring the police to clarify the defendant’s position. Connecticut police officers should not “be forced to make difficult judgment calls about whether the suspect in fact wants a lawyer even though he has not said so, with the threat of suppression if they guess wrong.” Davis v. United States, supra, 512 U.S. 461.

 As pointed out in Davis v. United States, supra, 512 U.S. 462-63 (Scalia, J., concurring), and United States v. Dickerson, 166 F.3d 667, 671 (4th Cir. 1999), the United States Congress enacted 18 U.S.C. § 3501 with the purpose of overruling Miranda. Justice Scalia explained that this provision has not been applied by the courts because the “provision has been studiously *443avoided by every Administration, not only in [the United States Supreme] Court but in the lower courts, since its enactment more than 25 years ago.” Davis v. United States, supra, 464 (Scalia, J., concurring).